Citation Nr: 0606303	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  99-13 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

Entitlement to an increased rating for chronic low back pain 
due to degenerative joint disease of the lumbar spine, 
currently evaluated as 40 percent disabling.

Entitlement to an increased rating for thrombophlebitis of 
the left leg, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Counsel


INTRODUCTION

The veteran had 156 days of active service between her 
enlistment in November 1980 and discharge in September 1981, 
and an additional active service from November 1990 to 
August 1991.  She also had periods of active duty for 
training and inactive duty training between November 1980 
and August 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision by the 
Department of Veterans Affairs (VA) Montgomery, Alabama, 
Regional Office (RO).  That decision granted an increased 
rating of 40 percent for the veteran's low back disorder.

In a July 2005 statement the veteran expressed disagreement 
with a May 2005 decision that continued a 10 percent rating 
for thrombophlebitis of the left leg.  The veteran has not, 
to date, been furnished a statement of the case regarding 
this issue.  In light of the present procedural posture of 
these claims, the Board is obligated to remand them for 
proper development, to include issuance of a Statement of 
the Case.  Manlincon v. West, 12 Vet. App. 238, 240-241 
(1999).  Accordingly, these claims are being REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, 
D.C. VA will notify the veteran if further action is 
required on his part.

FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on her behalf.

2.  The veteran's degenerative osteoarthritis of the lumbar 
spine is manifested by complaints of pain; objectively, 
there was limitation of motion but no ankylosis and no 
abnormal neurological findings.


CONCLUSION OF LAW

Chronic low back pain due to degenerative joint disease of 
the lumbar spine is not more than 40 percent disabling 
according to the schedular criteria.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 
5010, 5292 (2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5242 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  The new law eliminates the concept 
of a well-grounded claim, and redefines the obligations of 
the VA with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002 & 
Supp. 2005).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A (West 2002).

The VA has promulgated revised regulations to implement 
these changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate her claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
her of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The SOC and SSOCs considered the merits of 
the substantive issue.  The communications, such as a letter 
from the RO dated in July 2004, provided the veteran with an 
explanation of what evidence was to be provided by the 
veteran and what evidence the VA would attempt to obtain on 
her behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The SOC and SSOCs advised her of the 
evidence that had been obtained and considered.  The RO also 
supplied the veteran with the applicable regulations in the 
SOC and SSOCs.  The basic elements for establishing the 
claims have changed during the pendency of this appeal.  The 
veteran was supplied with a copy of the new regulations.  
The VA has no outstanding duty to inform the veteran that 
any additional information or evidence is needed. 

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  A review of the file shows that the RO made 
appropriate efforts to attempt to obtain all relevant 
evidence.  The evidence includes the veteran's service 
medical records and post service treatment records.  The 
veteran was afforded VA examinations.  She has declined a 
hearing.  The Board does not know of any additional relevant 
evidence which is available that has not been obtained.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim.  Therefore, no further 
assistance to the veteran with the development of evidence 
is required.  

The Board notes that in Mayfield v. Nicholson, 19 Vet. App. 
103 (2005) the Court noted, citing Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II), that a VCAA notice must 
be provided to a claimant before the initial unfavorable 
[agency of original jurisdiction (AOJ)] decision.  A VCAA 
notice was not provided to the veteran before the RO 
decision regarding the claim for benefits.  However, in 
Mayfield the Court noted that an error in the timing of the 
notice is not per se prejudicial and that to prove 
prejudice, the veteran had to claim prejudice with 
specificity.  In the present case, the Board finds that 
there was no prejudice to the veteran.  The Court in 
Mayfield noted that there could be no prejudice with an 
error in the timing of the VCAA notice if its purpose of 
affording the claimant a meaningful opportunity to 
participate effectively in the processing of the claim, was 
satisfied.  In other words, the claimant should be provided 
VCAA notice and an appropriate amount of time to respond and 
proper subsequent VA process.  That is what was done in the 
present case.  The veteran was given the VCAA notice letter 
and was given an ample opportunity to respond.  The veteran 
has not claimed any prejudice as a result of the timing of 
the VCAA letter.  Therefore, to decide the appeal would not 
be prejudicial error.  

Additionally, in the Pelegrini decision, the Court also 
held, in part, that a VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your claim(s)."  
This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).

In this case, although the VCAA notice letter that was 
provided to the veteran does not contain the "fourth 
element," the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her claim.  By various informational letters, 
an SOC and the SSOCs, and their accompanying notice letters, 
the AOJ satisfied the fourth element of the notice 
requirements.

In the circumstances of this case, a remand to have the RO 
take additional action under the VCAA and the new 
implementing regulations would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).  The VA has satisfied its obligation to 
notify and assist the claimant in this case.  Further 
development and further expending of the VA's resources are 
not warranted.  Taking these factors into consideration, 
there is no prejudice to the claimant in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

II.  Factual Background

Service medical records reflect repeated treatment for low 
back complaints that were characterized as chronic.

An April 2001 rating decision granted service connection for 
a low back disorder and assigned an initial rating of 10 
percent.

VA treatment records dated from April 2001 through August 
2004 document repeated treatment for complaints of low back 
pain.  Such records do not document ankylosis of the 
thoracolumbar spine, either favorable or unfavorable.

A December 2002 VA general medical examination report noted 
that the veteran had some difficulty bending down and 
touching her toes.  She could extend normally, and she could 
twist and bend laterally.

A December 2002 VA spine examination noted that the veteran 
complained of back pain radiating to her legs.  On 
examination, flexion was to 80 degrees.  Extension was to 12 
degrees.  Lateral bending was 0 to 10 degrees.  Rotation was 
to 10 degrees.  The veteran reported pain with motion.  The 
neurological examination was normal.  The examiner noted 
that an x-ray of the lumbar spine was interpreted as showing 
lumbarization of S1 with degenerative narrowing at L5-S1.  
An EMG/NCV of the lower limbs was noted to be normal.

An August 2004 VA spine examination report noted that the 
veteran reported her back pain had increased in severity.  
The veteran indicated that her back pain limited her 
mobility.  On examination, there was normal lumbar lordosis 
of the lumbar spine.  The examiner noted that intervertebral 
disc disease was not an issue.  The examiner stated there 
was no evidence of spinal ankylosis.  He indicated that 
there was decreased range of motion due to pain.

A May 2005 VA peripheral nerve examination report noted that 
the veteran's medical records were reviewed.  On 
examination, the muscle functions of the lower extremities 
were noted to be normal.  Sensory function was normal on 
both sides.  The examiner noted it was a normal neurological 
examination with no evidence of radiculopathy in either 
lower extremity.

A May 2005 VA spine examination report stated that the 
veteran's medical records were reviewed.  On examination, 
there was no objective evidence of spasm, atrophy, guarding, 
tenderness or weakness in the lumbar muscles.  Flexion was 
to 20 degrees.  Extension was to 20 degrees.  Left lateral 
flexion was to 10 degrees.  Right lateral flexion was to 15 
degrees.  Left lateral rotation was to 7 degrees.  Right 
lateral rotation was to 1 degree.

The Board remanded the claim in August 2005.  It was noted 
that the veteran had claimed that her back disorder resulted 
in her missing a significant amount of work.  The RO was 
instructed to obtain the veteran's employment records.

A September 2005 statement from the veteran's employer noted 
that she had missed 39 days of work during the previous 12 
months.  It was noted that the veteran had taken 19 sick 
days and 20 vacation days.  No further comments were made 
regarding the reasons for taking the sick or vacation days.


III.  Criteria

Disability evaluations are determined by the application of 
a schedule of ratings, which is based on the average 
impairment of earning capacity in civil occupations.  See 
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current 
diagnosis, and demonstrated symptomatology.  In reviewing 
the claim for a higher rating, the Board must consider which 
Diagnostic Code or Codes are most appropriate for 
application of the veteran's case and provide an explanation 
for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 
414 (1995).

Arthritis due to trauma is rated as degenerative arthritis. 
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by x-ray findings is rated according 
to limitation of motion for the joint or joints involved.  
Where limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the 
ankle and the knee) or group of minor joints affected by 
limitation of motion to be combined not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion a 10 percent rating is 
assigned where there is x-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is x-ray 
evidence of involvement of two or more major joints or two 
or more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2005).

The Board notes that during the pendency of the appeal, the 
rating criteria used to evaluate diseases and injuries of 
the spine were significantly revised, and became effective 
on September 26, 2003.  See 38 C.F.R. § 4.71a (Diagnostic 
Codes 5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 
5294, 5295) (2002); 68 Fed. Reg. 51454-58 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a (Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 5243 (2004))).  
Therefore, the Board will evaluate the veteran's claim under 
both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations.  In a recent 
opinion, however, VA's Office of General Counsel determined 
that the amended rating criteria, if favorable to the claim, 
can be applied only for periods from and after the effective 
date of the regulatory change.  The Board can apply only the 
prior regulation to rate the veteran's disability for 
periods preceding the effective date of the regulatory 
change. See VAOPGCPREC 3-00 (April 10, 2000).

Under Diagnostic Code 5292 severe limitation of motion of 
the lumbar spine warranted a rating of 40 percent.  38 
C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  40 percent was 
the maximum rating available under this Diagnostic Code.

Spine disorders are now rated under the General Rating 
Formula for Diseases and Injuries of the Spine.

The amended rating criteria now define normal range of 
motion for the various spinal segments for VA compensation 
purposes.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation. The normal combined range of 
motion of the thoracolumbar spine is 240 degrees. The normal 
ranges of motion for each component of spinal motion are the 
maximum that can be used for calculation of the combined 
range of motion.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2), as 
added by 68 Fed. Reg. 51,454 (Aug. 27, 2003).

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease, the revised 
rating criteria provide a 100 percent rating for unfavorable 
ankylosis of the entire spine; and a 50 percent rating for 
unfavorable ankylosis of the entire thoracolumbar spine.

The criteria for a 40 percent rating are: Unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  See 68 Fed. 
Reg. 51, 455 (Aug. 27, 2003).

VA may also evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (1), as 
added by 68 Fed. Reg. 51, 454 (Aug. 27, 2003).

The fact that the revised criteria include symptoms such as 
pain, stiffness, aching, etc., if present, means that 
evaluations based on pain alone are not appropriate, unless 
there is specific nerve root pain, for example, that could 
be evaluated under the neurologic sections of the rating 
schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 
4.59;  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical 
nature of the particular disability to be rated under a 
given diagnostic code determines whether the diagnostic code 
is predicated on loss of range of motion.  If a 
musculoskeletal disability is rated under a specific 
diagnostic code that does not involve limitation of motion 
and another diagnostic code based on limitation of motion 
may be applicable, the latter diagnostic code must be 
considered in light of sections 4.40, 4.45, and 4.59.  
VAOPGCPREC 09-98 (August 14, 1998).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, 
of the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.);  (b) more movement than normal 
(from flail joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.);  (c) weakened movement (due 
to muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.);  (d) excess 
fatigability;  (e) incoordination, impaired ability to 
execute skilled movements smoothly;  and (f) pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  For the purpose of rating 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons 
or ligaments, or crepitation within the joint structures 
should be noted carefully as points of contact which are 
diseased.  Flexion elicits such manifestations.  The joints 
involved should be tested for pain on both active and 
passive motion, in weight bearing and nonweight-bearing and, 
if possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

Prior to the change in the schedular criteria, the veteran 
was rated under Diagnostic Code 5010-5292.  The Board notes 
that that the veteran's rating of 40 percent is the maximum 
rating available under that Diagnostic Code.

Under the new criteria, a 50 percent rating is available 
where there is unfavorable ankylosis of the entire 
thoracolumbar spine.  Clinical records reflect that the 
veteran's thoracolumbar is not ankylosed to any degree.  In 
addition, though neurological impairments may be evaluated 
separately, the VA examination reports have repeatedly noted 
that there are no neurological deficits currently associated 
with the veteran's lumbar spine disorder.  Accordingly, the 
criteria for a rating higher than 40 percent are not met 
under the new criteria.

Additionally, an increased evaluation may be based on either 
actual limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
The Board finds that the functional impairment described in 
the examination reports and by the veteran is contemplated 
in the 40 percent disability rating currently assigned.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  However, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds there is 
no evidence that the veteran's low back disorder alone has 
caused such marked interference with employment or 
necessitated frequent periods of hospitalization for the 
periods at issue such as would render impractical the 
application of regular schedular standards at this time.  In 
the absence of such factors, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Shipwash, 8 Vet. App. at 227.


ORDER

Entitlement to an increased rating for chronic low back pain 
due to degenerative joint disease of the lumbar spine, 
currently evaluated as 40 percent disabling, is denied.


REMAND

A May 2005 decision denied entitlement to an increased 
rating for thrombophlebitis of the left leg.  In July 2005 
the veteran submitted a notice of disagreement regarding 
that decision.  To date, the veteran has not been sent an 
SOC with regard to this issue.  Thus, this claim must be 
remanded for issuance of a SOC.  Manlincon v. West, 12 Vet. 
App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of 
the case as to the issue of 
entitlement to an increased rating 
for thrombophlebitis of the left 
leg.  The statement of the case 
should include all relevant law 
and regulations pertaining to the 
claims. The veteran must be 
advised of the time limit in which 
she may file a substantive appeal.  
See 38 C.F.R. § 20.302(b) (2005).  
She must also be provided an 
opportunity for a hearing on these 
issues.  Thereafter, if an appeal 
has been perfected, it should be 
returned to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


